Fourth Court of Appeals
                                        San Antonio, Texas
                                                August 5, 2020

                                            No. 04-20-00334-CV

                                     IN RE Teresa L. RODRIGUEZ

                                     Original Mandamus Proceeding 1

                                                   ORDER

        On June 26, 2020, relator filed a petition for writ of mandamus. After considering the
petition and the record, this court concludes relator is not entitled to the relief sought. Accordingly,
the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on August 5, 2020.


                                                                      _____________________________
                                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2020.

                                                                      _____________________________
                                                                      Michael A. Cruz, Clerk of Court




1
  This proceeding arises out of Cause No. 19-1453-CV-C, styled Teresa Rodriguez v. Allstate Fire and Casualty
Insurance Co., pending in the 25th Judicial District Court, Guadalupe County, Texas, the Honorable William D. Old,
III presiding.